UNITED STATES DISTRICT COURT OF WESTERN PENNSYLVANIA

FILED

MAY 04 2021

Vance Strader CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
20-1743
Vv Common Law Court Of Record
Trial by jury demanded

Carlota M Bohm and Rhonda J Winnecour

NOTICE OF BRIEF RESPONSES AND OBJECTIONS FOR APPEAL FROM
CARLOTA M BOHM AND RHONDA J WINNECOUR ERRONEOUS VIOLATIONS OF
THEIR OATH OF OFFICE PURSUANT TO TITLE 28 USC 453 AND LEGAL NONSENSE
THAT VIOLATES THE CODE OF ETHICS THAT IS BLOCKING ME FROM MY RIGHT
TO THE COURTS WHICH VIOLATES DUE PROCESS OF EQUAL PROTECTION MY
RIGHT TO BE HEARD BEFORE A JURY OF MY PEERS WHICH IS NOTHING MORE
THAN THE RESTRAINT OF MY RIGHTS GUARANTEED BY THE UNITED STATES
CONSTITUTION

1. These are my responses for document entry 6 and 11

2. Carlota M Bohm and Rhonda J Winnecour have shown violation of code of ethics as
described by Federal judge Walter K Stapleton. First I always require a common law
trial by jury under the 7th amendment where the magistrate is independent of the jury,
which I'm always being denied in these fake courts in Pennsylvania. This is a violation
of the constitution and their oath of office.

The 7th Amendment and your rule 38 of the Federal rules of civil procedure says hat

oo

the trial by jury shall be preserved and it has not been preserved for me in any Court in

Pennsylvania. These corrupt courts are saying and or implying that I have to qualify for
trial by jury pursuant to rules legislative acts, bills attainder and malum prohibitum
where the statue says I'm wrong or right guilty or innocent without a jury of my peers
which is a due process violation, I have a right to be heard and equal protection.

From my experience over the past 7 years, and these administrative tribunals that are
fake courts, there is no equal protection in these legislative courts if you do not have
money and you can't hire these big Bank attorneys to protect your god-given rights.
due process

This is all due process violation by privilege educated White barcard members
promoting advocating and sanctioning a feudal system. This system is an aristocracy
that is clearly based on education and money in my opinion. It would also be the opinion
of the people if I ever get a jury of my peers which is guaranteed and its so-called
Republican form of government. This Behavior is a violation of due process as
described in the fifth and Fourteenth Amendment. For these Due process violations
Carlota M Bohm and Rhonda J Winnecour erroneous and unlawful acts should be
reversed.

False proof of claims

Prima facie evidence there is no such thing Prima facie evidence pursuant to title 28
USC 453.In a voice conference some White attorney Justified to a fact that he had prima
facie evidence when J rebutted all this legal garbage by affidavit with no response to all
my claims. My claims are always unrebutted line for line point-by-point just like this
one will be, because you can't rebut the truth only with truth. Attorneys are bred and
educated to lie, deceive and conceal the truth. This profession is nothing more than a
white collar crime will you get financial gain do fraud concealment and deception.
when you swear to God and you swear to people by putting your hand on the Bible and
saying you're going to do right. Prima facie evidence is nothing more than a lie, if not
rebutted it stands this truth in law. Fraud, perjury deceit and concealment is nothing
more than an act against God, This gutter profession is a white collar crime when you
get a Financial benefit by Perjury deceit and concealment in any Court when the
unsuspecting consumer believes he has a liability instrument when in fact he has a

deposit/payment order under Article 4a of the Uniform Commercial Code.
10.

11.
12.

13.

14.
15

For these Fake proof of claims Carlota M Bohm and Rhonda J Winnecour erroneous and
unlawful acts should be reversed.

State issues

Challenging fraudulent proof of claims under Title 18 and 11 is nota state issue.
Carlota M Bohm said in a voice conference that this and My other Federal claims are
state issues for the corrupt County Courts ministers / judges like Joseph James to violate
their oath office to the constitution and the people and refused to give people their trial
by jury in their corrupt motions Court where there is no jury, no claimant no affiant and
declarant. It is the agenda and standard practice that hearsay attorney testimony is a fact
in these fake County Court.all these courts are fake pursuant to the Clearfield Doctrine
and there are no States pursuant to the Lieber code plus the United States is dissolved
and bankrupt. Their main objective is to collect Federal Reserve notes which of the
obligations of the United States under title 12 USC 141 land Rhonda J Winnecour she
knows this too.

Carlota M Bohm and Rhonda J Winnecour know that these proof of claims are
fraudulent when there is no negotiable instrument involved and no holder in due course
under article 3 of The.uniform commercial code. Carlota M Bohm and Rhonda J
Winnecour dismissed my case and refused to let me challenge these false proof of
claims under the bankruptcy code under the common law and contract law as described
in restatement of the law series 1, 2 and 3.For all the reasons listed above when it comes
to State actions their decision to dismiss my claim should be reversed. |

The theft of my money

. The theft of my money which is my labor, which was taken without just compensation

along with I due process violation when none of these proceedings are before the jury of
my peers. Carlota M Bohm and Rhonda J Winnecour Took my money, my property and
my labor in a voice conference on more than one occasion. Mrs Carlota Kept saying
imma stop you right here which violates my due process rights to be heard. she made me
pay Federal Reserve notesBy certain date in less than 10 days she had already planned to
dismiss my claims, because she said she thinks I'm not going to pay by the first Federal

Reserve notesAnd I questioned the authority of these white attorneys are committing
perjury by filing false proof of claims when they have no negotiable instrument which is
a liability instrument.

16. I asked her on three occasions 3 times what form of species am I supposed to satisfy
these obligations,she never answered and she knows the answer to this question. the
answer to that question is clearly spelled out in public law 7310 and in Senate document
43,

17. This Behavior violates the code of ethics because she has that red book and she knows
the code of ethics, along with this qualification as described in title 28 USC 455 and in
federal Rules of Evidence 605. She violated Section 1 of title 28 455 she is not fair and
impartial When she allows false proof of claims by white attorneys and I am not
supposed to question ‘these white supremacist about their ill-gotten gain to deceit fraud
perjury and concealment of the truth, this is not waiverable. She should have
disqualified herself and not dismiss my claims when she's disqualified for violating the
code of ethics. For all the reasons listed in this paragraph dealing with the theft of my
money, my right to be heard and her refusal to disqualify herself for violating the code
of ethics as described'by federal judge Stapleton. Her decision should be reversed.

18. verification of debt and unlawful debt

19.1 found a verification of debt to all the attorneys filing a false proof of claim pursuant to
the fair debt collection practices Act and the Consumer Financial Protection Bureau for
debt collectors to provide account level documents. None of them had verified these
false proof of claims with account-level documents as described in the Pressler &
Pressler case. and verification was in the cfpb's Hernandez case. Collecting an unlawful
debt violates the RICO statute .J have already proven that these proof of claims are false
without a negotiable instrument under article 3 of The Uniform Commercial Code, an
attorney hearsay without first-hand knowledge of a funds transfer by a holder in due
course with proof of consideration will not suffice.Carlota M Bohm and Rhonda J
Winnecour have allowed these false proofs of claims by their attorney bar Card
members to be filed end to steal property and labor. For all these reasons listed about
verification and collecting unlawful debts Carlota M Bohm and Rhonda J Winnecour's
decision should be reversed.

20. Condition precedent
21.

22.

24.
25.

There has to be a conditions precedent Before you can drag someone into court. a
claimant an affiant has to have a negotiable instrument as a liability instrument to bring
a lawsuit or bring any claim in any Court when it comes to a debt. title 12 United States
code 1813 11 do you that the promissory note is deposit and it's equivalent to cash. and
in title 12 United States code section 1831n this tells you that there is a liability owed to
the consumer also.Carlota M Bohm and Rhonda J Winnecour Has allowed false proof of
claims to be presented in a federal court without a negotiable instrument and without
condition precedent being completed. all the reasons dealing with conditions precedent
Carlota M Bohm and Rhonda J Winnecour their decision for dismissal should be
reversed.

claims and defenses

. [have claims and defenses under the bankruptcy code for disallowance. I have

affirmative defenses under rule 8 of the federal code of civil procedures and I have
claims and defenses under article 3 of The Uniform Commercial Code, for lack of
consideration, no holder in due course, the right to rescission and claim of
recoupment.Carlota M Bohm and Rhonda J Winnecour Denied me my right to be heard
with my claims and defenses this are due process violations and for all the reasons listed
in claims and defenses Carlota M Bohm and Rhonda J Winnecour decision to the
dismiss should be reversed.

General accounting acceptance principles

All banks must adhere to General accounting acceptance principles As described in
title 12 United States code 18 31n. This article tells you that there are
payables/Liabilities and receivables, Double Bookkeeping, matching principle and
balance sheet. you can't have a default if you have a credit that is owed to you pursuant
to General accounting acceptance principles which is called a set off and or claiming
recoupment. The bankruptcy code specifically speaks of set offs and offsets. I objective
anybody saying I'm incompetent and or implying I don't know what I'm talking about.
Because White privileged attorneys just want to make money, whether they have a suit
on or calling themselves and or an administrator of Justice. Carlota M Bohm and
Rhonda J Winnecour Refuse to make my case to disallow these false proof of claims by

their white privilege bar Card members for all the reasons listed about General
accounting accepted principles and the disallowance Carlota M Bohm and Rhonda J
Winnecour decision to dismiss should be reversed.

26. Right to resend

27. under Justinosky vs Countrywide,Truth in lending and 3 - 305, 3 - 306 I have a right to
resend and I did so for all these Pretender lenders who have filed a false proof of claim
under Title 18 USC 152 section 4 and under 11 USC section 501 it says a creditor May
file all these attorneys are not creditors and in fractional reserve The corporations they
represent they are receiving Banks beneficiary bank's security intermediaries and
account debtors not lenders mortgagees or holder in due course.

28. Pursuant to the statutes, The Uniform Commercial Code and the case law that you are
bound by I have a right to resend as I've done. Carlota M Bohm and Rhonda J
Winnecour have allowed false proof of claims to be filed for some alleged creditors,
when the consumer is the creditor in fractional Reserve Banking and it is their credit that
they are making cash flow payments to uninjured investors who by Financial assets. And
now that financial asset is not performing is someone has bought that not performing
financial asset for pennies on the dollar and now they're asking for the face value of the
payment order that they're receiving Banks in a beneficiary bank has received for
payment.

29. Take judicial notice that Banks and or financial institutions do not lend Their Own
Credit it's against the law.

30. For all the reasons listed how about rescission Carlota M Bohm and Rhonda J
Winnecour for dismissal should be reversed people should not be in government when
they allow fraud to go on and they practice law when they're not supposed to.

31. Fraud And practicing law

32. Fraud and practicing law as described in to 28 USC 454 Carlota M Bohm and Rhonda J
Winnecour by Voice conference Mrs Bolm made false statements by saying | said I do
not have any creditors when it's an unimpeachable fact I do if I have a contract and if I'm
provided with a service and someone gave me some sort of consideration as in the utility
companies and in the credit River verdict when it speaks of consideration and not book
entries of deposits. pursuant to the Wrath judicata end of Full Faith and Credit of the

United States the credit River case is evidence in law on lawful consideration. Bouvier
Law Dictionary defines fraud FRAUD, contracts, torts. Any trick or artifice employed
by one person to induce another to fall into an error, or to detain him in it, so that he may
make an agreement contrary to his interest. The fraud may consist either, first, in the
misrepresentation, or, secondly, in the concealment of a material fact. Fraud, force and
vexation, are odious in law. Booth, Real Actions, 250. Fraud gives no action, however,
without damage; 3 T. R. 56; and in matters of contract it is merely a defence; it cannot in
any case constitute a new contract. 7 Vez. 211; 2 Miles' Rep. 229. It is essentially ad
hominem. 4 T. R. 337-8.

33. Perjury is fraud and false statementsUnder Title 18 United States code section 1001.

34. For all the reasons listed about fake proof of claims from attorneys about a bogus
creditor with no liability instrument and or negotiable instrument and fraud as it is
described In Bouvier's Law Dictionary definition. Carlota M Bohm and Rhonda J
Winnecour Erroneous decision should be reversed with sanctions along with my money
being given back and I get my day in court before a jury of my peers even including this
decision.

35. Senate document 43

36. Senate document 43 says what form of species Being forced to pay Federal Reserve
notes is nothing more than Involuntary servitude and white collar crimes based on
Knowingly and premeditated perjury and false proof of claims By saying some fake
creditors have no negotiable instrument as described in article 3 of The Uniform
Commercial Code when they don't having a negotiable instrument with proof of
consideration. this is fraud on the court and by the court,this violate the 13th
Amendment of involuntary servitude to get people to pay Federal Reserve notes out of
ignorance.

37. Carlota M Bohm and Rhonda J Winnecour have and had a duty to report any attorneys
who commit a crime, like Saying you owe mortgage when Senate document 43 you
have use of the house and you're just a tenant,perjury and false proof claims in a federal
court, they are supposed to report them to the bar association for Reprimand and or
disbarment. Deuteronomy speaks of filthy lucre. They are people who put money before
Humanity. to this day they both never reported these attorneys to the bar association and

or the justice department, but Imma do it for them.
38. Carlota M Bohm and Rhonda J Winnecour violated their oath above office they both
are practicing law abused cat to leave should have disqualified herself As described in
title 28usc455 section is not waiverable As described by federal judge Walter K
Stapleton explains it-very clearly. The code of ethics also applies to judges and federal
employees that mean this applies to Carlota M Bohm and Rhonda J Winnecour .

39. For all the reasons listed in all paragraphs Carlota M Bohm and Rhonda J
WinnecourErroneous order should be reversed. Carlota M Bohm and Rhonda J
Winnecour they did not have a valid order because it didn't have the clerk seal on it with
the signature of the judge and the clerk. All rebuttal should be made paragraph my
paragraph point-by-point totally based on facts not case law. I'm the master of this case
and I can declare with the law that the law is the common law and the Magna Carta and
or anything dealing with a fact. Case law is so subjective by privileged white
supremacists. case law is so subjective where it can turn the Golden Gate Bridge into
Tweety Bird. I just require facts. And preferably a jury of my peers to determine the

facts and the law plus put the law on trial.

Completed on 04/30/2001

Vance Strader
434 Ella

Pgh pa 15221
412979-4870

commonlaw4commongeood@gmail.com | keep s | prefer to get email because I'm having
trouble getting my mail some people who | believe are racist white supremacist.

   

Certification of service And verification
| certify by mail the men, women and wrongdoers on 05/03/21 at 600 Grant Street PGH PA
15219
